Citation Nr: 1001804	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1974 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left knee disability and a right 
knee disability.

While on appeal in a rating decision in May 2008, the RO 
granted service connection for left knee arthritis, and the 
claim is no longer before the Board.  

In November 2009 the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  The transcript of the 
hearing has been associated with the claims file.


REMAND

In October 2004, the Veteran filed a claim of service 
connection for a right knee disability.  In November 2009, 
the Veteran testified that he first injured his right knee 
during service and that he has had recurrent pain off and on 
since then.  He also testified that in 2007 he fell and 
injured his right knee when his service-connected left knee 
gave away while going up a flight of stairs.  

The Veteran argues that service connection for the right knee 
was being sought on a direct basis or as secondary to the 
service-connected left knee disability.  

The service treatment records show that in October 1975 the 
Veteran received treatment for an abrasion to the right knee.  
After service, private medical records dating from 2005 
document complaints of bilateral knee pain.  In November 
2005, a private physician expressed the opinion that the 
Veteran's current knee disability was a direct result from 
injuries sustained playing football in the Marine Corp. 
VA treatment records in February 2007 note acute right knee 
pain following a slip and fall incident.

Although a private physician has alluded to a nexus to 
service, the statement is to equivocal or lacking specificity 
to support a decision on the merits.  As there is evidence of 
a right knee injury in service and evidence of current right 
knee problems, a VA medical examination and opinion is needed 
to decide the claim.  

Accordingly under the duty to assist, further evidentiary 
development is needed and the claim is REMANDED for the 
following action:

1. Afford the Veteran a VA an examination to 
determine whether the Veteran has a current 
right knee disability and, if so, whether it 
is at least as likely as not that the 
current right knee disability is related to 
an injury or disease or event in service, 
including the abrasion in October 1975; and 
if the current right knee disability is not 
related to service, whether it is at least 
as likely as not that the current right knee 
disability was caused by or aggravated by 
the service-connected left knee disability. 

In this context, the term "aggravation" 
means a permanent increase in severity, that 
is, a worsening of the underlying condition 
not due to the natural progress as 
contrasted to a worsening of symptoms.

In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  Rather, 
it means that the weight of the medical 
evidence both for and against the conclusion 
is so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against causation

The claims file must be made available to 
the examiner. 



2.  After the requested development is 
completed, adjudicate the claim for service 
connection, including secondary service 
connection.  If the decision remains adverse 
to the Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


